Per Curiam,
Testator devised to plaintiff as trustee a farm “to be held by said trustee until my grandson, William Raber, son of my deceased son, William Raber, shall arrive at the age of twenty-one years. The said trustee to assume charge of said farm and divide proceeds equally between the children of my deceased son, William, and at the time my said grandson shall arrive at the age of twenty-one years, or shall depart this life, in that case the trust aforesaid shall be discharged and said farm become the property of the remaining children of my said son jointly and equally.”
The testator left three granddaughters, children of his son William, all of age, and his grandson, William, who was and still is a minor. Under the will each of the granddaughters took a present vested estate in common in one fourth of the farm, with a remainder in one third of a fourth, contingent on William dying before the age of twenty-one. The provision that on his death under twenty-one his fourth should go to the “ remaining ” children is clearly equivalent to “ other,” not “ then surviving ” children and does not make the one fourth to each of the granddaughters contingent.
The three granddaughters conveyed their shares to one Seeley under whom defendants claim, and the plaintiff as trustee, by lease reciting such conveyance leased to Seeley for the period of the trust the remaining undivided fourth of his infant cestui que trust. By that lease he not only expressly conveyed his right of possession of the infant’s one fourth, but recognized and acquiesced in the possession of the lessee under his conveyance from the other heirs. He thereby completely parted with his right of possession as to every part of the farm. The nonsuit was properly entered.
Judgment affirmed.